Citation Nr: 1730594	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-15 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to a rating in excess of 30 percent for multilevel degenerative changes of the cervical spine.

3.  Entitlement to an initial rating in excess of 10 percent for lacunar infarction.

4.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ), to include as secondary to lacunar infarction, and to include entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.

5.  Entitlement to an effective date prior to May 25, 2011, for the award of a 10 percent rating for status post cholecystectomy.



REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to January 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
 
In July 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  Unfortunately, a complete hearing transcript was unable to be obtained due to technical difficulties with the recording system.  In August 2014, the Veteran was notified of such and given the opportunity to testify at another Board hearing.  However, that same month, the Veteran stated that he did not wish to appear at another hearing.   As such, the Board may proceed with appellate consideration of the appeal. 

In a December 2014 decision, the Board dismissed the Veteran's appeal for increased ratings for hypertension and hemorrhoids, and remanded the issues of entitlement to service connection for diabetes mellitus type II, TMJ, and left ear hearing loss, and increased ratings for lumbar and cervical spine and lacunar infarction disabilities for additional development.

Thereafter, a May 2015 rating decision granted a 10 percent rating for status post cholecystectomy, effective May 25, 2011.  The Veteran subsequently perfected an appeal as to the propriety of the assigned effective date for the award of the increased rating.  

In a February 2016 rating decision, service connection for stroke residual of the sciatic nerve of the left lower extremity with a 20 percent rating; stroke residual of the anterior crural nerve of the left lower extremity with a 20 percent rating; facial numbness of the left side residual of lacunar infarct with a 10 percent rating; and stroke residual of the external cutaneous of the left lower extremity with a noncompensable rating were granted effective May 6, 2008; and lumbar radiculopathy of the sciatic nerve of the right lower extremity with a 10 percent rating was granted effective May 19, 2009.  Such actions resulted in a combined 80 percent rating as of May 6, 2008.  In a letter sent later the same month, the Veteran was advised of the rating decision, which was characterized as a partial grant of the benefits sought on appeal, and informed that, if he disagreed with such decision, he should file a Notice of Disagreement (VA Form 21-0958).  However, he did not do so.  Further, while the Agency of Original Jurisdiction (AOJ) subsequently amended his award in March 2016, he was again advised that, if he disagreed with the February 2016 rating decision, he should file a Notice of Disagreement (VA Form 21-0958) by March 21, 2017; however, such was never filed.  See 38 C.F.R. §§ 20.201, 20.202 (2016).

The Board acknowledges that, in subsequent statements, the Veteran requested that the effective date for the award of service connection for his stroke residuals be amended to September 27, 2007, which he indicated was the date of his claim so that his overall combined rating of 80 percent would be established as of such date.  However, he is advised that the September 2007 claim only addressed the issue of entitlement to service connection for diabetes mellitus, type II.  Consequently, it cannot be construed as a claim for service connection for lacunar infarction.  Rather, VA received his original claim for service connection for lacunar infarction on May 6, 2008, and service connection for such disability was awarded of such date.  Therefore, the Veteran is advised that he has been assigned the earliest possible effective date for the award of service connection for lacunar infarct and its residuals under the law.  

In a July 2016 rating decision, service connection for diabetes mellitus, type II, with a 20 percent rating, was granted effective September 27, 2007; left ear hearing loss with a noncompensable rating was granted effective May 6, 2008; and radiculopathy of the upper radicular group of the left upper extremity with a 20 percent rating was granted effective February 10, 2014.  Such rating decision also awarded an increased rating of 10 percent for the Veteran's lacunar infarction, effective May 6, 2008; however, as he is presumed to be seeking the maximum benefit sought on appeal with regard to such issue, it remains in appellate status and has been characterized on the title page to reflect such partial grant.  Such actions resulted in a combined 70 percent rating as of September 27, 2007, and a combined 90 percent rating as of May 6, 2008.  As such rating decision awarded service connection for diabetes mellitus, type II, and left ear hearing loss, thereby awarding the benefit sought on appeal with regard to both issues, these matters are no longer before the Board.  Furthermore, in a letter sent in October 2016, the Veteran was advised of the rating decision, which was characterized as a partial grant of the benefits sought on appeal, and informed that, if he disagreed with such decision, he should file a Notice of Disagreement (VA Form 21-0958).  However, he did not do so.  Id.

In a May 2017 rating decision, increased ratings for hypertension, diabetes mellitus, stroke residuals of the left lower extremity, radiculopathy of the right lower extremity, and left ear hearing loss, and entitlement to a total disability rating based on individual unemployability (TDIU) were denied.  To date, the Veteran has not entered a Notice of Disagreement (VA Form 21-0958) as to such rating decision.

As a final preliminary matter, the Board notes that additional evidence relevant to the issues on appeal, to include VA and private treatment records as well as VA examinations addressing the Veteran's service-connected disabilities, was received following the issuance of the most recent supplemental statement of the case in December 2016.  While the AOJ has not yet considered such evidence, such will be accomplished on remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its December 2014 remand, the Board noted that the Veteran was previously afforded a VA examination to address his claimed TMJ in January 2009.  However, the examiner determined that, at present time, she did not see any signs of TMJ dysfunction and she could not resolve whether the one time episode of TMJ pain was due to acupuncture performed at VA without resorting to mere speculation.  However, in light of the fact that a December 2008 x-ray showed mild narrowing of the left temporomandibular joint compared with the right, and private treatment records reflected an assessment of TMJ, the Board directed that the Veteran be afforded a new VA examination so as to ascertain the nature and etiology of his claimed TMJ.  

In a July 2016 opinion, a VA examiner reviewed the record and found that the Veteran's left jaw condition of TMJ pain and swelling was related to the transient hematoma that developed during acupuncture for treatment of his neck pain; however, she also found that a transient hematoma was less likely than not the cause of the mild narrowing of his left TMJ as documented in the December 2008 X-ray.  The examiner also opined that confirming the transient nature of the Veteran's TMJ was the January 2009 VA examination where no present condition was found.  However, contrary to the Board's directives, the Veteran did not undergo a VA examination in connection with the July 2016 opinion.  Such is particularly important as the evidence of record is in conflict as to whether the Veteran has a current diagnosis of TMJ at any time pertinent to his May 2008 claim for service connection.  In this regard, while the January 2009 VA examiner found no evidence of a current TMJ condition, recent VA treatment records dated through September 2016 reflect a diagnosis of TMJ disorder and uses a night guard.  Therefore, a remand is necessary in order to afford the Veteran a VA examination so as to ascertain whether he has TMJ and, if so, the etiology of such disorder. 

With regard to the Veteran's claim for increased ratings for his lumbar spine disability, the Board notes that the United States Court of Appeals for Veterans Claims made a precedential finding last year that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In the instant case, the Veteran has undergone numerous VA examinations during the course of the appeal, to include in December 2008, March 2013, February 2016, and April 2017.  However, it does not appear that such testing was conducted in connection with such examinations, or that the respective VA examiners explained why such testing could not be conducted or was not necessary.  Therefore, on remand, the Veteran should be afforded a new VA examination referable to his lumbar spine disability in order to comply with the Court's holding in Correia.  Id.  Such examinations should include retrospective medical opinions addressing the findings included in the December 2008, March 2013, February 2016, and April 2017 VA examinations. 

With regard to the Veteran's cervical spine disability, the Board notes that he is already in receipt of a 30 percent rating for such disability for the entire appeal period and a higher rating based on range of motion findings may only be assigned if there is ankylosis.  Consequently, the Board finds that a new VA examination addressing the Correia elements is not necessary.  However, with regard to such claim, as well as the claim for a higher initial rating for lacunar infarction, as the Board is herein remanding for outstanding records (as addressed below), the AOJ should review them and, if warranted, conduct any additionally indicated development, to include any VA examinations deemed necessary for the adjudication of such claims.

As noted, the Board further finds that a remand is necessary in order to obtain outstanding records.  In this regard, the Veteran has reported receiving continuous treatment through VA facilities.  Furthermore, in June 2017, he reported that he recently received emergency treatment, including an EKG, MRI, ultrasound of the neck area, and an "MRA" at VA on April 23, 2017, for a pinched artery behind his neck, which he maintains is related to his cervical stenosis.  The most recent VA treatment records associated with the record are dated in February 2017.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records dating from February 2017 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  Additionally, the record reflects that the Veteran also sees private physicians for the treatment of his claimed disorders.  Therefore, on remand, he should also be given an opportunity to submit or identify any outstanding private treatment records referable to his claims on appeal.

Finally, as indicated in the Introduction, additional evidence relevant to the issues on appeal, to include VA and private treatment records as well as VA examinations addressing the Veteran's service-connected disabilities, has been associated with the record since the issuance of the December 2016 supplemental statement of the case.  Therefore, in the readjudication of the Veteran's claims, such newly received evidence should be considered.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate all VA treatment records from February 2017 to the present with the record, to include those pertaining to the Veteran's emergency treatment in April 2017.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  
§ 3.159(e).

2.  The Veteran should be given an opportunity to submit or identify any outstanding private treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed TMJ.  The record, including a copy of this remand, must be made available to the examiner for review.  After reviewing the record and examining the Veteran, the examiner should address the following inquiries:  

(A)  Indicate whether the Veteran has a TMJ disorder at any time since May 2008, even if such has since resolved.  In this regard, if the examiner finds that the Veteran does not have a TMJ disorder at any time referable to his claim, he or she should reconcile such finding with the December 2008 x-ray showed mild narrowing of the left temporomandibular joint compared with the right, and private and VA treatment records reflecting an assessment of TMJ and the use of a night guard.

(B)  If a TMJ disorder has been present at any time since May 2008, even if current resolved, the examiner should offer an opinion as to the following:  

(i)  Is it at least as likely (a 50% or higher degree of probability) as not that the Veteran's TMJ is proximately due to, or caused by, his service-connected lacunar infarction?

(ii) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's TMJ been aggravated by his service-connected lacunar infarction?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(iii)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran incurred any additional disability, including TMJ, as a result of the April 2005 VA acupuncture treatment?  If so, please describe the nature and degree of the additional disability.

(iv)  If any such additional disability did result from the April 2005 acupuncture treatment, was the proximate cause of any such disability or aggravation the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable?

A complete rationale for all opinions expressed should be provided.  In proffering this opinion, the examiner should fully address the Veteran's contentions as well as the follow up VA and private treatment records to the April 2005 VA acupuncture treatment. 

4.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his degenerative disk disease of the lumbosacral spine.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify the current nature and severity of all manifestations of the Veteran's lumbar spine disability.  The examiner should record the range of motion of the lumbar spine observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's lumbar spine disability conducted in December 2008, March 2013, February 2016, and April 2017.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner is requested to indicate whether intervertebral disc syndrome (IVDS) is present.  If IVDS is present, the examiner should the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner is also requested to indicate whether the Veteran's lumbar spine disability results in any objective neurologic impairments other than his already service-connected radiculopathy of the sciatic nerve of the right lower extremity and, if so, the nature and severity of such neurologic impairment.   

The examiner should comment upon the functional impairment resulting from the Veteran's lumbar spine disability.  

All opinions expressed should be accompanied by supporting rationale.

5.  Following the receipt of any additional records obtained pursuant to this remand, the AOJ should review them and, if warranted, conduct any additionally indicated development, to include any VA examinations deemed necessary for the adjudication of the Veteran's claims for increased ratings for his cervical spine disability and lacunar infarction.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, which specifically includes all evidence received since the issuance of the December 2016 supplemental statement of the case, under all theories of entitlement as captured in the characterization of the issues on the title page of this decision.  Additionally, in the readjudication of the Veteran's increased ratings for his lumbar and cervical spine disabilities, consideration should be given as to whether referral for an extra-schedular rating is warranted.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

